The decision of this court handed down on June 23, 1931,  is *618hereby amended to read as follows: Order settling account of Mildred L. Fischer, as committee of George K. Fischer, and order confirming the provisions of that order on reargument, reversed upon the law and the facts, without costs, and the matter remitted to an official referee to take and state the account of the receiver and the objections thereto and to report to the Special Term thereon with his opinion. Lazansky, P. J., Kapper and Tompkins, JJ., concur; Scudder and Davis, JJ., dissent and vote to affirm.